Citation Nr: 0405274	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  94-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
cervical spine disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
back disorder.

5.  Entitlement to service connection for a disorder 
manifested by auditory hallucinations.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for allergies.

8.  Entitlement to service connection for a disorder 
manifested by a weakness in the legs.

9.  Entitlement to service connection for loss of balance.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for arthritis.

12.  Entitlement to an evaluation in excess of 10 percent for 
fracture, left tibial plateau, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.  He had additional service in the Reserves and/or 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been received to reopen claims of 
entitlement to service connection for a nervous disorder, a 
stomach disorder, an acquired cervical spine disorder and a 
back disorder; denied entitlement to service connection for a 
disorder manifested by auditory hallucinations, PTSD, 
allergies, arthritis, a disorder manifested by a weakness in 
the legs, loss of balance, and hypertension.  The RO also 
denied entitlement to an increased evaluation for fracture, 
left tibial plateau, left knee, currently evaluated as 10 
percent disabling.
The veteran presented oral testimony at personal hearings at 
the RO in July 1992 and November 1993.  A copy of the 
transcript of each hearing has been associated with the 
claims file.

The Board remanded the claim in July 1997 for additional 
development and readjudication.  

The RO most recently affirmed the determinations previously 
entered in July 2003.  

The claim has been returned to the Board for further 
appellate review.  

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a back disorder, a nervous disorder and a 
stomach disorder; a disorder manifested by auditory 
hallucinations, PTSD, allergies, a disorder manifested by a 
weakness in the legs, loss of balance, hypertension, and 
arthritis are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
chronic acquired cervical spine disorder when it issued an 
unappealed rating decision in February 1990.  

2.  The evidence submitted since the RO's February 1990 
denial of entitlement to service connection for a cervical 
spine disorder bears directly or substantially upon the issue 
at hand, is not essentially duplicative or cumulative; and it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The probative, competent medical evidence establishes an 
etiologic link between the veteran's degenerative disk 
disease at C4-5 and C6-7 and a herniated nucleus pulposus of 
the cervical spine and service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1990 rating decision 
wherein the RO denied entitlement to service connection for a 
chronic acquired cervical spine disorder is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5104, 5107, 5108, 7105 (West 2002); C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).

2.  A chronic acquired cervical spine disorder diagnosed as 
degenerative disk disease at C4-5 and C6-7 and a herniated 
nucleus pulposus were incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record when the ROI denied 
entitlement to service connection for a chronic acquired 
disorder of the cervical spine is reported in pertinent part 
below.

Service medical records show that at the enlistment 
examination in December 1985 to the Army National Guard the 
veteran denied recurrent back pain.  There was a normal 
clinical evaluation for his spine and neck.  He was injured 
in August 1987 when he fell from a track vehicle landing on 
his feet and falling on his back.  He complained of 
paresthesia to forearm of both arms and denied neck pain.  A 
cervical spine x-ray series showed no fracture or 
dislocation; however, there was a mild degree of discogenic 
disease between C4-C5 and C6-C7.  This was accompanied by a 
mild degree of anterior hypertrophic lipping.  He was 
hospitalized for an injury to his left knee.  The hospital 
discharge summary indicates that the clinical findings were 
essentially normal except for his left extremity.  In 
September 1987 he complained of neck pain.

The evidence associated with the claims file subsequent to 
the February 1990 rating decision wherein the RO denied 
entitlement to service connection for a chronic acquired 
disorder of the cervical spine is reported in pertinent part 
below.

In July 1992 the veteran sought service connection for a neck 
condition claiming that it was injured at the same time he 
injured his knee in service which was service-connected.  At 
his personal hearing in July 1992 he testified that he 
suffered from neck pain and at times he had a problem with 
his hands dropping things which he thought was associated 
with his neck disorder.  

Records from the U. S. Public Health Service for 1968 and 
1969 show treatment for other disorders.  



VA treatment records include the report of an Agent Orange 
examination in July 1980.  His complaints at that time did 
not include a neck condition.  The clinical evaluation 
included negative findings upon a general examination of the 
neck.

The veteran was afforded a VA C&P examination in November 
1992.  He reported a history of acute cervical strain on two 
occasions, namely in 1969 and in 1987.  He was treated with 
light duty, medications and physical therapy only.  He had 
experienced intermittent posterior cervical discomfort since 
1969, but worse since approximately 1987.  

The veteran complained of intermittent lower posterior 
cervical pain, aggravated with weather changes, excessive 
movements of cervical spine and carrying, etc, with upper 
extremities.  He also complained of intermittent stiffness of 
the cervical spine with intermittent bilateral posterior 
cervical muscle spasms.  He had radiation of neck pain into 
bilateral upper extremities with intermittent tingling, 
numbness and motor weakness of diffuse distribution in 
bilateral upper extremities.  

The x-rays of the cervical spine were normal.  The pertinent 
diagnosis was status following cervical strain with chronic 
posterior cervical discomfort.  

Clinical findings at a November 1992 VA examination of the 
cervical spine showed a normal examination with normal range 
of motion except for forward flexion limited to 60 degrees 
without pain.  There were normal deep tendon reflexes.  No 
pathological reflexes were elicited.  

The veteran testified at a personal hearing in November 1993 
that when his knee was hurt in service he reported that his 
neck was hurt also.  He described symptoms in his hands that 
he attributed to a neck condition.  He claimed that ever 
since the accident in service he had problems with his neck 
and doctors had diagnosed degenerative arthritis.  

An Administrative Law Jude of the Social Security 
Administration (SSA) determined that the veteran was entitled 
to a period of disability and disability insurance benefits 
under the Social Security Act beginning in November 1992.  
Medical records on which the March 1995 SSA decision was 
based include a June 1988 private x-ray report. The 
impression was narrowing of the intervertebral disc space at 
C4-5 and C6-7 that suggested possible degenerative disc 
disease.

Also included in the SSA records was a March 1993 private 
medical record when the veteran was seen in March 1993 
following an automobile accident in February 1993.  His 
history indicated no trauma to his back and no previous 
accidents.  The veteran complained of tingling in his hands 
and feet.  An examination revealed a decreased range of 
motion of the cervical spine.  The diagnosis was cervical 
strain.   

The veteran was hospitalized in a VA Medical Center for 
approximately six days in May 1995 for a cervical myelogram.  
The discharge summary noted that he developed neck pain and 
upper back pain approximately two years earlier after having 
an upper back and neck injury.  The diagnosis was cervical 
strain with cervical arthritis with numbness of the right 
upper extremity and right lower extremity.  

In March 2001 the veteran presented for private examination 
with a several month history of neck pain with radiation of 
tingling and numbness into both hands.  He also had a 
Lhermitte's phenomenon when looking up.  Review of an 
magnetic resonance imaging (MRI) scan showed a prominent disc 
herniation at C3-4 with signal in the cord slightly below.  
Surgery was recommended.  

In May 2002 a private medical doctor wrote that the veteran 
provided a history of an injury to his cervical spine during 
his military training which had caused him chronic pain.  He 
was treated several times in 2000 for continued cervical 
pain.  

The veteran was afforded a VA orthopedic examination in March 
2003.  The examiner reviewed the claims folder and recorded 
the pertinent medical history as reported by the veteran.  
After evaluation of the veteran, the examiner diagnosed 
degenerative disk disease and a herniated nucleus pulposus.  
He had developed some signs of a neurological deficit in his 
right upper extremity.  The examiner opined that because of 
the notes in the service medical records indicating that he 
had complaints of numbness and tingling in the arms, there 
was a connection between his service injury and his current 
neck problem.  


Criteria

Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2002).  

A final decision issued by an RO may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  

The claim shall be reopened, and the former disposition of 
the claim reviewed if new and material evidence is secured or 
presented.  38 U.S.C.A. § 5108 (West 2002).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  



However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). 

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  



In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2003).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
cervical spine disorder and the claim of entitlement to 
service connection for a cervical spine disorder on a de novo 
basis has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New & Material Evidence

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for a chronic acquired cervical 
spine disorder.  

In February 1990 the RO denied entitlement to service 
connection for a cervical spine disorder.  The veteran did 
not appeal this decision and it is a final decision.  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.1103 (2003).

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding an acquired cervical 
spine disorder to warrant reopening the veteran's claim for 
service connection.  

Evidence pertinent to the claim of service connection for an 
acquired cervical spine disorder has been submitted which was 
not in the record at the time of the February 1990 
determination.  

A VA examiner provided an opinion in March 2003 that that 
there was a connection between the veteran's service injury 
and his current neck problem.  

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained, 
create a new factual basis in so far as presenting a more 
complete picture of the origins of an acquired cervical spine 
disorder.   

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation.  As such it is so significant that 
it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).




As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for an acquired 
cervical spine disorder, the first element has been met.  The 
Board will proceed to evaluate the merits of the claim.


Service Connection

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the inservice findings and diagnoses, the post service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service medical records show that after a fall on his back 
the veteran complained of neck pain and paresthesia of his 
forearms and x-rays revealed there was a mild degree of 
discogenic disease between C4-C5 and C6-C7, accompanied by a 
mild degree of anterior hypertrophic lipping.  

The veteran complained of intermittent posterior cervical 
discomfort post service.  

A VA examiner in January 2003, after review of the claims 
file and examination of the veteran, diagnosed degenerative 
disc disease and a herniated nucleus pulposus and opined that 
the veteran's current neck condition was related to an injury 
in military service.  

In sum, the veteran suffered a fall on his back in service 
and had complaints of paresthesia of his forearms and of neck 
pain continuing post service.  Degenerative disc disease of 
the cervical spine has been shown as has a herniated nucleus 
pulposus, and a VA physician provided a nexus opinion 
relating the current neck disorder to service, thereby 
warranting entitlement to a grant of service connection.  38 
C.F.R.  § 3.303(a); Hickson, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic  acquired cervical spine disorder, the appeal is 
granted.

Entitlement to service connection for degenerative disc 
disease at C4-5 and C6-7 and a herniated nucleus pulposus of 
the cervical spine is granted.


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)).  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The CAVC has held that section 5103(a), as amended by the 
VCAA and  § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. § § 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

In Disabled American Veterans, the CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  


In the instant case, the Board observes that as the July 1993 
AOJ decision was issued prior to the passage of VCAA, it was 
not possible to provide VCAA notice prior to the initial 
decision by the AOJ.  However, since the passage of VCAA, the 
veteran has not been not fully advised of the duty to assist 
and the duty to notify with respect to the remaining issues 
on appeal.  Accordingly, remand is required for the RO to 
issue a development letter consistent with the notice 
requirements of the VCAA on the aforementioned issues.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A.  §§ 5100, 
5102, 5103, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claims for 
new and material evidence to reopen 
claims of entitlement to service 
connection for a nervous disorder, a 
stomach disorder, and a back disorder; 
entitlement to service connection for a 
disorder manifested by auditory 
hallucinations, PTSD, allergies, 
arthritis, a disorder manifested by a 
weakness in the legs, loss of balance, 
and hypertension; and for an evaluation 
in excess of 10 percent for fracture, 
left tibial plateau, left knee.  

He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



